Citation Nr: 1000253	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-42 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 28, 
2005, for a grant of service connection for residuals of a 
head injury, left hip arthritis, left ankle arthritis, and 
left knee arthritis. 


REPRESENTATION

Veteran represented by:	Kimberly J. Syfrett, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted, as relevant, service 
connection for residuals of a head injury, left hip 
arthritis, left ankle arthritis, and left knee arthritis and 
assigned 10 percent evaluations for each disability, 
effective October 28, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1991 decision, the Board denied the 
Veteran's claims of service connection for residuals of a 
head injury and residuals of a left leg injury; he was 
provided notice of the September 1991 Board decision but did 
not appeal this determination.

2.  In a July 1998 rating decision, the RO determined that 
new and material evidence had not been received in order to 
reopen the Veteran's previously denied claims of service 
connection for residuals of a head injury and left knee pain 
(claimed as leg injury); later that month, he was provided 
notice of the July 1998 rating decision but did not appeal 
this determination.

3.  Following the most recent final denial in July 1998, the 
Veteran's application to reopen his claims of entitlement to 
service connection for residuals of a head injury, a left leg 
condition, and fully body pain/arthritis was received by VA 
on October 28, 2005.

4.  In a rating decision issued in August 2008, the RO 
granted service connection for residuals of a head injury, 
left hip arthritis, left ankle arthritis, and left knee 
arthritis, effective October 28, 2005, the date of receipt of 
the application to reopen the service connection claims.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 
2005, for a grant of service connection for residuals of a 
head injury, left hip arthritis, left ankle arthritis, and 
left knee arthritis have not been met.  38 U.S.C.A. §§ 5108, 
5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his residuals of a head injury, left hip 
arthritis, left ankle arthritis, and left knee arthritis 
because he has had these disabilities since an in-service 
automobile accident.  As such, he asserts that the effective 
date should relate back to his initial application for VA 
compensation, which he filed in January 1989. 

In this case, the basic facts are not in dispute.  In January 
1989, VA received the Veteran's initial claim of entitlement 
to service connection for a brain concussion and a left leg 
injury.  In an unappealed September 1991 decision, the Board 
denied the Veteran's claims of service connection for 
residuals of a head injury and residuals of a left leg injury 
on the basis that there was no clinical evidence that the 
Veteran sustained a head and left leg injury during service 
and there was no objective evidence of a head disorder or a 
chronic left leg disability.  Subsequently, on May 5, 1997, 
VA received the Veteran's application to reopen his 
previously denied claims.  In an unappealed July 1998 rating 
decision, the RO determined that new and material evidence 
had not been received in order to reopen the Veteran's 
previously denied claims of service connection for residuals 
of a head injury and left knee pain (claimed as leg injury).  
Following the most recent final denial in July 1998, the 
Veteran's application to reopen his claims of entitlement to 
service connection for residuals of a head injury, a left leg 
condition, and fully body pain/arthritis was received by VA 
on October 28, 2005.  In a rating decision issued in August 
2008, the RO granted service connection for residuals of a 
head injury, left hip arthritis, left ankle arthritis, and 
left knee arthritis based on a newly received Michigan State 
Police Report and a May 2008 VA examination with an opinion 
linking such disorders to the Veteran's automobile accident, 
effective October 28, 2005, the date of receipt of the 
application to reopen the service connection claims.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for the grant of the reopened claim, 
which as noted above, was received by VA on October 28, 2005.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's residuals of a head injury, left hip 
arthritis, left ankle arthritis, and left knee arthritis had 
their onset in service, service connection was established.  
It does not follow, however, that because service connection 
is warranted that the effective date of service connection be 
the day following service or the date he filed his original 
claim because doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for residuals of a head 
injury, left hip arthritis, left ankle arthritis, and left 
knee arthritis.

In reaching this decision, the Board has considered the 
Veteran's attorney's argument that, under the provisions of 
38 C.F.R. § 3.156(c), the Veteran should be awarded an 
effective date based on the date his original claim was 
received by VA in January 1989.  She argues that, at the time 
the Veteran submitted his claim, VA had in its possession 
records of the Veteran's involvement in a fatal automobile 
crash and VA failed in assisting the Veteran in the 
development of his claim.  As such, the Veteran's attorney 
contends that, under the provisions of 38 C.F.R. 
§ 3.156(c), an effective date prior to October 28, 2005, 
should be assigned.

However, the Board finds such argument without merit.  In 
this regard, the Board observes that 38 C.F.R. § 3.156(c) 
provides that, at any time after VA issues a decision on a 
claim, if it receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such 
records include service records that are related to a claimed 
in-service event.  This regulation does not apply to records 
that VA could not have obtained when it decided the claim 
because they did not exist or because the claimant failed to 
provide sufficient information for VA to identify and obtain 
the records.  Id. at (c)(2).  An award made based all or in 
part on the records identified by paragraph (c)(1) is 
effective on the date entitlement arose or the date VA 
received the previously denied claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously denied claim.  Id. at 
(c)(3).  In the instant case, no additional service 
department records resulting in the award of service 
connection were received following the initial denial of the 
Veteran's claims.  Specifically, all available service 
treatment and personnel records were obtained in connection 
with the development of the Veteran's original claim for 
service connection.  Moreover, as indicated in the August 
2008 rating decision, the grant of service connection for 
residuals of a head injury, left hip arthritis, left ankle 
arthritis, and left knee arthritis was based on a newly 
received Michigan State Police Report and a May 2008 VA 
examination with an opinion linking such disorders to the 
Veteran's automobile accident.  These documents fall outside 
the scope of 38 C.F.R. § 3.156(c) and, therefore, such 
provision is inapplicable in the instant case, and the 
Veteran's attorney's argument is without merit.

Therefore, for the foregoing reasons, the Board finds that 
the Veteran is not entitled to an effective date earlier than 
October 28, 2005, for a grant of service connection for 
residuals of a head injury, left hip arthritis, left ankle 
arthritis, and left knee arthritis. 


ORDER

An effective date earlier than October 28, 2005, for a grant 
of service connection for residuals of a head injury, left 
hip arthritis, left ankle arthritis, and left knee arthritis 
is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


